Title: To Thomas Jefferson from John Adams, 26 May 1777
From: Adams, John
To: Jefferson, Thomas



My dear Sir
Philadelphia May 26. 1777

I had this Morning, the Pleasure of your Favour of the Sixteenth inst, by the Post; and rejoice to learn that your Battallions, were so far fill’d, as to render a Draught from the Militia, unnecessary. It is a dangerous Measure, and only to be adopted in great extremities, even by popular Governments. Perhaps, in Such Governments Draughts will never be made, but in Cases, when the People  themselves see the Necessity of them. Such Draughts are widely different from those made by Monarchs, to carry on Wars, in which the People can see, no Interest of their own nor any other object in View, than the Gratification of the Avarice, Ambition, Caprice, Envy, Revenge, or Vanity of a Single Tyrant. Draughts in the Massachusetts, as they have been there managed, have not been very unpopular, for the Persons draughted are commonly the wealthiest, who become obliged to give large Premiums, to their poorer Neighbours, to take their Places.
The great Work of Confederation, draggs heavily on, but I dont despair of it. The great and Small States must be brought as near together as possible: and I am not without Hopes, that this may be done, to the tolerable Satisfaction of both. Your Suggestion, Sir, that any Proposition may be negatived, by the Representatives of a Majority of the People, or of a Majority of States, shall be attended to, and I will endeavour to get it introduced, if We cannot Succeed in our Wishes for a Representation and a Rule of voting, perfectly equitable, which has no equal, in my Mind.
Nothing gives me, more constant Anxiety, than the Delays, in publishing the Journals. Yet I hope, Gentlemen will have a little Patience with Us. We have had a Committee constantly attending to this very Thing, for a long Time. But we have too many Irons in the Fire, you know for Twenty Hands, which is nearly the whole Number We have had upon an Average Since, last fall. The Committee are now busy, every day in correcting Proof Sheets, So that I hope We Shall Soon do better.
A Committee on the Post office, too, have found, a thousand difficulties. The Post is now very regular, from the North and South, altho it comes but once a Week. It is not easy to get faithfull Riders, to go oftener. The Expence is very high, and the Profits, (so dear is every Thing, and so little Correspondence is carried on, except in franked Letters), will not Support the office. Mr. Hazard is now gone Southward, in the Character of Surveyor of the Post office, and I hope will have as good Success, as he lately had eastward, where he has put the office into good order.
We have no News from Camp, but that the General and Army are in good Spirits, and begin to feel themselves powerfull. We are anxiously waiting for News from abroad, and for my own Part I am apprehensive of some insidious Maneuvre from Great Britain, to deceive Us into Disunion and then to destroy.
We want your Industry and Abilities here extreamly. Financiers, we want more than Soldiers. The worst Enemy, we have now is  Poverty, real Poverty in the Shape of exuberant Wealth. Pray come and help Us, to raise the Value of our Money, and lower the Prices of Things. Without this, We cannot carry on the War. With it, we can make it a Diversion.
No poor Mortals were ever more perplexed than we have been, with three Misfortunes at once, any one of which would have been, alone, sufficient to have distressed Us. A Redundancy of the Medium of Exchange. A Diminution of the Quantity, at Markett of the Luxuries, the Conveniences and even the Necessaries of Life, and an Increase of the Demand for all these, occasioned by two large Armies in the Country.
I shall, ever esteam it a Happiness to hear of your Welfare, my dear Sir, and a much greater Still to see you, once more in Congress. Your Country is not yet, quite Secure enough, to excuse your Retreat to the Delights of domestic Life. Yet, for the soul of me, when I attend to my own Feelings, I cannot blame you. I am, Sir your Friend and most obedient Servant,

John Adams

